Exhibit 10.27
AMENDMENT NO. 5 TO CRUDE OIL SUPPLY AGREEMENT
     THIS AMENDMENT NO. 5 TO CRUDE OIL SUPPLY AGREEMENT (the “Amendment”), dated
as of March 24, 2011 but effective as of March 1, 2011 (the “Amendment Effective
Date”), is made by and between CALUMET SHREVEPORT FUELS, LLC, an Indiana limited
liability company (“Customer”), and LEGACY RESOURCES CO., L.P., an Indiana
limited partnership (“Supplier”). Each of Customer and Supplier is sometimes
referred to hereinafter individually as a “Party” and they are collectively
referred to as the “Parties.” Capitalized terms used but not defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement (as
defined below).
RECITALS
     WHEREAS, Customer owns and operates a refinery in Shreveport, Louisiana
(the “Refinery”) for the processing and refining of crude oil into specialty
lubricating oils and other refined products;
     WHEREAS, Supplier is able to obtain certain commodities, including crude
oil, from various supply sources;
     WHEREAS, the Parties entered into that certain Crude Oil Supply Agreement
(the “Agreement”) dated as of September 1, 2009 and as subsequently amended,
whereby Customer agreed to purchase from Supplier, and Supplier agreed to sell
and supply to Customer, crude oil on a just in time basis in order to meet the
inventory requirements of the Refinery;
     WHEREAS, pursuant to Section 23 of the Agreement, the Parties desire to
amend certain provisions of the Agreement as of the Amendment Effective Date;
and
     WHEREAS, contemporaneously herewith, Customer is delivering to Supplier the
Termination Notice attached hereto as Exhibit B to terminate the Agreement upon
the expiration of the Wind Up Period on May 31, 2011.
AMENDMENT TO AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing recitals and the
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree to amend the Agreement as of the Amendment
Effective Date as follows:
     1. Defined Term. The definition of the following capitalized term used in
the Agreement is deleted and replaced in its entirety with the following
definition:
“Average Purchase Price” means, for purchases made by Customer from each
applicable Storage Tank, the sum of (i) the monthly average per barrel price
quoted for the first nearby month for West Texas Intermediate crude oil on the
New York Mercantile Exchange and (ii) the per barrel amount set forth on
Exhibit A for each such Storage Tank, or such other price as may be agreed by
the Parties in accordance with Section 5.
     2. Modification of Effectiveness of Termination. Section 10(c) is deleted
and replaced in its entirety with the following:
     “(c) Effectiveness of Termination. Termination of this Agreement after a
Termination Notice shall be effective upon the expiration of the Wind Up Period.
The Wind Up Period shall be deemed to have ended on the later of (i) the
sixtieth (60th) day following the date that a

1



--------------------------------------------------------------------------------



 



Termination Notice is delivered by one Party to the other and (ii) the last day
of the calendar month in which such 60th day occurred if such 60th day is not
the last day of a calendar month, in order to effect an orderly transition to a
new crude oil supplier, as crude oil supply arrangements are made on a full
calendar month basis under standard industry practices.”
     3. All other terms and conditions of the Agreement are unchanged and remain
in full force and effect as of the Amendment Effective Date.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written, but effective as of March 1, 2011.

            CALUMET SHREVEPORT FUELS, LLC
      By:   Calumet Shreveport, LLC, its sole member             By:   Calumet
Lubricants Co., L.P., its sole member             By:   Calumet LP GP, LLC, its
general partner             By:   Calumet Operating, LLC, its sole member      
      By:   Calumet Specialty Products Partners, L.P., its sole member          
  By:   Calumet GP, LLC, its general partner             By:   /s/ R. Patrick
Murray, II         Name:   R. Patrick Murray, II        Title:   Vice President
& CFO              LEGACY RESOURCES CO., L.P.

By: Legacy Acquisitions, Inc., its general partner
      By:   /s/ Mark F. Smith         Name:   Mark F. Smith        Title:  
President     

 



--------------------------------------------------------------------------------



 



EXHIBIT A

          Storage Tank   Amount Per Barrel
Tank 209
  $ 12.90  
Tank 210
  $ 6.19  
Tank 211
  $ (10.96 )

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TERMINATION NOTICE
     Pursuant to Section 10 of that certain Crude Oil Supply Agreement, dated as
of September 1, 2009 and as subsequently amended through March 24, 2011 (the
“Agreement”), by and between CALUMET SHREVEPORT FUELS, LLC, an Indiana limited
liability company (“Customer”), and LEGACY RESOURCES CO., L.P., an Indiana
limited partnership (“Supplier”), effective March 24, 2011 (the “Notice Date”),
Customer hereby delivers to Supplier this Termination Notice to terminate the
Agreement upon the expiration of the Wind Up Period on May 31, 2011, in
accordance with Section 10(c) of the Agreement, and Supplier hereby acknowledges
the receipt of this Termination Notice on the Notice Date. Capitalized terms
used but not defined in this Termination Notice shall have the meanings ascribed
to such terms in the Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



            CALUMET SHREVEPORT FUELS, LLC
      By:   Calumet Shreveport, LLC, its sole member             By:   Calumet
Lubricants Co., L.P., its sole member             By:   Calumet LP GP, LLC, its
general partner             By:   Calumet Operating, LLC, its sole member      
      By:   Calumet Specialty Products Partners, L.P., its sole member          
  By:   Calumet GP, LLC, its general partner             By:   /s/ R. Patrick
Murray, II         Name:   R. Patrick Murray, II        Title:   Vice President
& CFO     

          AGREED AND ACKNOWLEDGED:

This 24th day of March, 2011.

LEGACY RESOURCES CO., L.P.
      By:   Legacy Acquisitions, Inc.,         its general partner             
By:   /s/ Mark F. Smith         Name:   Mark F. Smith        Title:   President 
     

 